Citation Nr: 0822004	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-10 523	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to educational assistance under Chapter 30, 
Title 38, United States Code.

2.  Entitlement to educational assistance under Chapter 32, 
Title 38, United States Code.

3.  Entitlement to educational assistance under Chapter 1606, 
Title 10, United States Code.


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

According to the RO, the appellant served on active duty from 
March 1971 to December 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the VA Regional Processing 
Office in Buffalo, New York.  After the decision was entered, 
the case was transferred to the jurisdiction of the RO in 
Muskogee, Oklahoma.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
appellant if further action is required on his part.


REMAND

Evidence obtained by the Board (and now associated with the 
appellant's VA education folder) indicates that Vietnam 
Veterans of America (VVA) was at one time the appellant's 
authorized representative before VA.  It is not clear from 
the record on appeal whether that representation continues.  
If it does, VVA must be given an opportunity to assist the 
appellant.  This needs to be investigated.

The outcome of this case turns, in part, on whether the 
appellant served in the Selected Reserve.  See 38 C.F.R. § 
21.7540 (2007).  The available evidence is less than clear on 
that point.  Further development is therefore required.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  Under the VCAA, VA is required to notify a claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
See Veterans and Dependents Education; Topping-Up Tuition 
Assistance; Licensing and Certification Tests; Duty to Assist 
Education Claimants, 72 Fed. Reg. 16,962 (Apr. 5, 2007) 
(codified at 38 C.F.R. Part 21).  Here, the appellant has not 
yet been given the sort of notice specifically contemplated 
by the VCAA.  This should be corrected.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Obtain the appellant's VA claims file 
and associate it with the record on appeal.  
If the claims file does not contain a valid 
appointment of representation, whether in 
favor of VVA or otherwise, notify the 
appellant of that fact and give him an 
opportunity to execute a new one, if he so 
desires.  If the veteran is represented, 
send the representative a copy of this 
remand.

2.  Thereafter, send a VCAA notice letter to 
the appellant and his representative, if 
any, relative to the issues currently on 
appeal.  They should be given a reasonable 
opportunity to respond to the notice, and 
any additional information or evidence 
received should be associated with the 
record on appeal.

3.  Ask the service department to verify the 
appellant's dates of service and to 
specifically indicate whether he had any 
service in the Selected Reserve.  The 
response(s) received should be associated 
with the record on appeal.

4.  Thereafter, take adjudicatory action on 
the issues here in question.  If the benefit 
sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the appellant and his representative, if 
any.  The SSOC should contain, among other 
things, a citation to, and summary of, 
38 C.F.R. § 21.7044.

After the appellant and his representative, if any, have been 
given an opportunity to respond to the SSOC, the entire 
record on appeal, including the appellant's VA claims file, 
should be returned to this Board for further appellate 
review.  No action is required by the appellant until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

